Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-14, 20, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20200111764 A1; Kim).
Regarding claim 1, Kim discloses an integrated circuit (IC) die (Fig. 2, 50a; ¶54) comprising: a substrate (substrate of 50a); a first die interconnect column cluster (Fig. 3, 26a; ¶63 to line up with the cluster of 50a) on the substrate, comprising: a plurality of first die interconnect rows each comprising a first die interconnect (Fig. 3, 46a; ¶63) spaced apart from a second die interconnect at a row die interconnect pitch; and a second die interconnect column cluster (Fig. 3, 25a; ¶63) on the substrate, comprising: a plurality of second die interconnect rows (Fig. 3, a first set of 3 rows of 45a; ¶63) each comprising a first die interconnect spaced apart from a second die interconnect at the row die interconnect pitch; wherein: the second die interconnect in each first die interconnect row  (Fig. 3, 46a; ¶63)  of the plurality of first die interconnect rows is adjacent to the first die interconnect in a second die interconnect row  (Fig. 3, a first set of 3 rows of 45a; ¶63)  of the plurality of second die interconnect rows and is spaced apart from the first die interconnect in the second die interconnect row of the plurality of second die interconnect rows at a column cluster pitch greater than the row die interconnect pitch (the pitch between 45a and 46a is greater than the pitch between 46a).
Kim does not define the orientation of rows and columns. Therefore, the column is defined as extending along the x-axis and rows are defined as extending along the y-axis.
Regarding claim 2, Kim discloses the IC die of claim 1, wherein: the plurality of first die interconnect rows  (Fig. 2, 46a; ¶63) in the first die interconnect column cluster  (Fig. 2, 26a; ¶63) comprises at least three (3) first die interconnect rows; and the plurality of second die interconnect rows  (Fig. 3, a first set of 3 rows of 45a; ¶63) in the second die interconnect column cluster  (Fig. 3, 25a; ¶63) comprises at least three (3) second die interconnect rows.
Regarding claim 3, Kim discloses the IC die of claim 1, wherein a first die interconnect row of the plurality of first die interconnect rows  (Fig. 3, 46a; ¶63) in the first die interconnect column cluster  (Fig. 3, 26a; ¶63)  and a second die interconnect row  (Fig. 3, a first set of 3 rows of 45a; ¶63) of the plurality of second die interconnect rows in the second die interconnect column cluster  (Fig. 3, 25a; ¶63) are spaced apart along a first axis in a first axis direction.(Clear from the drawing  X-axis )
	Regarding claim 4, Kim discloses the 4. The IC die of claim 3, wherein the first die interconnects (Fig. 3, 46a; ¶63) in the plurality of first die interconnect rows in the first die interconnect column cluster (Fig. 3, 25a; ¶63) are spaced apart at a column die interconnect pitch along a second axis in a direction orthogonal to the first axis direction.(Clear from the drawings Y-axis)
Regarding claim 5, Kim discloses the IC die of claim 3, wherein the first axis (y-axis) is parallel to an edge of the substrate. (Fig. 2, substrate of 50a; ¶54)
	Regarding claim 6, Kim discloses the IC die of claim 3, wherein the second die interconnect  (Fig. 3, 46a; ¶63) in the first die interconnect row of the plurality of first die interconnect rows in the first die interconnect column cluster  (Fig. 3, 26a; ¶63)  adjacent to the first die interconnect  (Fig. 3, a first set of 3 rows of 45a; ¶63) in the second die interconnect row of the plurality of second die interconnect rows in the second die interconnect column cluster  (Fig. 3, 25a; ¶63) is a next closest die interconnect to the first die interconnect in the second die interconnect row of the plurality of second die interconnect rows in the second die interconnect column cluster in the first axis direction.
	Regarding claim 7, Kim discloses the IC die of claim 3, further comprising a third die interconnect column cluster (Fig. 3, 25a a second set of 3 rows of 45a; ¶63), comprising a plurality of third die interconnect rows each comprising a first die interconnect spaced apart from a second die interconnect at the row die interconnect pitch, wherein a third die interconnect row (Fig. 3, second set of 3 rows of 45a; ¶63) of the plurality of third die interconnect rows in the third die interconnect column cluster are spaced apart along the first axis (y-axis).
Regarding claim 8, Kim discloses the IC die of claim 1, wherein: the substrate (Fig. 2, substrate of 50a; ¶54)  comprises a circuit layer; and the first die interconnect  (Fig. 3, 46a; ¶63) and the second die interconnect (Fig. 3, 46a; ¶63) in each first die interconnect row of the plurality of first die interconnect rows (Fig. 3, 45a; ¶63) and each second die interconnect row (Fig. 3, 45a; ¶63) of the plurality of second die interconnect rows are configured to couple the circuit layer to an external circuit. (Fig. 3, circuit layer of 10 and 30 are external to 50a; ¶51)
Regarding claim 9, Kim discloses an integrated circuit (IC) package comprising: a first IC (Fig. 2, 50a; ¶54); and a second IC (Fig. 2,30; ¶54); wherein: each of the first IC and the second IC further comprises: a first die interconnect column cluster (Fig. 3, 26a/23a; ¶63,62), comprising: a plurality of first die interconnect rows (Fig. 3,46a/35a; ¶63,62) each comprising a first die interconnect spaced apart from a second die interconnect at a row die interconnect pitch; and a second die interconnect column cluster (Fig. 3, 25a/23c; ¶63,62), comprising: a plurality of second die interconnect rows (Fig. 3, 45a/35c; ¶63,62) each comprising a first die interconnect spaced apart from a second die interconnect at the row die interconnect pitch; and the second die interconnect in each first die interconnect row of the plurality of first die interconnect rows is adjacent to the first die interconnect in a second die interconnect row of the plurality of second die interconnect rows and is spaced apart from the first die interconnect in the second die interconnect row of the plurality of second die interconnect rows by a column cluster pitch greater than the row die interconnect pitch.
 (the pitch between 45a and 46a is greater than a pitch between 46a rows. The pitch between 35a and a row of 35c is greater than the pitch between 35a rows).
Kim does not define the orientation of rows and columns. Therefore, the column is defined as extending along the x-axis and rows are defined as extending along the y-axis.
 	Regarding claim 11, Kim discloses the IC package of claim 9, further comprising: a first plurality of die-to-die (D2D) interconnects (Fig. 2, 47a directly coupled to bumps 46a; ¶58) disposed in a conductive layer; and a second plurality of D2D interconnects  (Fig. 2, 47a directly coupled to bumps 35a; ¶58) disposed in the conductive layer;  wherein: the first plurality of D2D interconnects couple the first die interconnects (Fig. 3,46a; ¶63) in the plurality of first die interconnect rows in the first die interconnect column cluster (Fig. 3, 26a; ¶63)of the first IC  (Fig. 2, 50a; ¶54) to the first die interconnects (Fig. 3, 35a; ¶62) in the plurality of first die interconnect rows in the first die interconnect column cluster (Fig. 3,23a; ¶62)of the second IC (Fig. 2, 30; ¶54)
; and the second plurality of D2D interconnects couple the second die interconnects in the plurality of first die interconnect rows in the first die interconnect column cluster (Fig. 2,26a; ¶54) of the first IC (Fig. 3, 50a; ¶63,62) to the second die interconnects in the plurality of first die interconnect rows in the first die interconnect column cluster of the second IC.(Fig. 3,30; ¶54)
 	Regarding claim 12, Kim discloses the IC package of claim I 1, wherein a first one of the first plurality of D2D interconnects (Fig. 2, 47a directly coupled to bumps 46a; ¶58) and a first one of the second plurality of D2D interconnects (Fig. 2, 47a directly coupled to bumps 35a; ¶58) are disposed between the first die interconnects of the plurality of first die interconnect rows (Fig. 2, 46a; ¶63)  and the second die interconnects  (Fig. 2, 45a; ¶63)  of the plurality of first die interconnect rows in the first die interconnect column cluster.
 	Regarding claim 13, Kim discloses the IC package of claim 12, wherein: the second die interconnects  (Fig. 2, 45a; ¶63)  of the plurality of first die interconnect rows in the first die interconnect column cluster of the first IC are spaced apart at a column die interconnect pitch along a column axis (x-axis); and the second die interconnects  (Fig. 2, 35c; ¶63) of the plurality of first die interconnect rows in the first die interconnect column cluster of the second IC  (Fig. 2, 30; ¶54) are spaced apart at the column die interconnect pitch along the column axis (x-axis).
 	Regarding claim 14, Kim discloses the IC package of claim 13, wherein a second one of the second plurality of D2D interconnects (Fig. 2, 47a directly coupled to bumps 35a; ¶58) in the conductive layer extends along the column axis (in order to make connections between respective BGA's).
Regarding claim 20, Kim discloses the IC package of claim 11, further comprising a package substrate (Fig. 2, 10; ¶51) comprising the conductive layer (Fig. 2, 47a; ¶58); wherein the first IC (Fig. 2, 50a; ¶54) and the second IC are (Fig. 2, 30; ¶54) disposed on the package substrate.
Regarding claim 22, Kim discloses the IC package of claim 9, wherein: the first IC die  (Fig. 2, 50a; ¶54) further comprises a first circuit layer; the second IC die (Fig. 2, 30; ¶54) further comprises a second circuit layer; and the first die interconnect (Fig. 2, 46a; ¶63) and the second die interconnect (Fig. 2, 46a; ¶63)  in a first die interconnect row of the plurality of first die interconnect rows in the first IC die are coupled to the first die interconnect and the second die interconnect in a first die interconnect row (Fig. 2, 35a; ¶63) of the plurality of first die interconnect rows in the second IC die to couple the first circuit layer to the second circuit layer (Fig. 2, through 47a; ¶58).
 
Regarding claim 23, Kim discloses the IC package of claim 9, integrated into a radio-frequency (RF) front end module.
Claim 23 is directed to how the claimed structure will be used. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the module of Kim is capable of being used in a radio-frequency (RF) front end module.
Regarding claim 24, Kim discloses the IC package of claim 9 integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter.
Claim 24 is directed to how the claimed structure will be used. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the module of Kim is capable of being used in the claimed devices.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20200111764 A1; Kim).
Regarding claim 10, Kim discloses the IC package of claim 9, but is silent on wherein the column cluster pitch between the second die interconnects in the plurality of first die interconnect rows in the first die interconnect column cluster and the first die interconnects in the plurality of second die interconnect rows in the second die interconnect column cluster depends on a number of the plurality of first die interconnect rows in the first die interconnect column cluster and a number of the plurality of second die interconnect rows in the second die interconnect column cluster. 
However, it would be obvious to one of ordinary skill in the art before the effective filing date that the more interconnects in a finite space the smaller the pitch needed to accommodate the number of interconnects. Also, claim 10 does not add any structural limitations to the invention. Please address.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20200111764 A1; Kim) in view of Kim et al. (US 20190198489 A1; Kim).
Regarding claim 21, Kim discloses the IC package of claim 20, but is silent on further comprising an insulating layer disposed over the first IC and the second IC; wherein the conductive layer is disposed on the first and second die interconnects and on the insulating layer.
 	Kim discloses a similar semiconductor module comprising an outer encapsulant (insulating) layer (Fig. 8, 400; ¶81) disposed on a  first and second chip (Fig. 8, 100/300; ¶93) and an interposer substrate (Fig. 8, 210; ¶86) comprising conductive layers (vias). (Fig. 8, 220; ¶86)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to apply an encapsulant to the semiconductor module for protecting the package components.
 Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17-19 are objected to solely due to being dependent on claim 15.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 15, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " third plurality D2D interconnects disposed in the conductive layer, wherein the third plurality of D2D interconnects couple the first die interconnects in the plurality of second die interconnect rows in the second die interconnect column cluster of the first IC to the first die interconnects in the plurality of second die interconnect rows in the second die interconnect column cluster of the second IC.”, as recited in Claim 15, with the remaining features.
Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the second plurality of D2D interconnects, other than the first one of the second plurality of D2D interconnects and the second one of the second plurality of D2D interconnects, are disposed between the second die interconnects in the plurality of first die interconnect rows in the first die interconnect column cluster and the first die interconnects in the plurality of second die interconnect rows in the second die interconnect column cluster., as recited in Claim 16, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816